Citation Nr: 1500143	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  08-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left lower extremity varicose veins from October 1, 2006, to January 13, 2013.

2.  Entitlement to a staged disability rating in excess of 40 percent for service-connected left lower extremity varicose veins from January 14, 2013.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity varicose veins.

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1989.

The increased matters now before the Board of Veterans' Appeals  (Board) on appeal come from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  The November 2007 rating decision confirmed and continued 10 percent disability ratings for the service-connected left and right lower extremity varicose veins (effective from April 28, 1999).  

The Board remanded the case in February 2012 so that further development of the evidence could be conducted.  The February 2012 remand also noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  The Board found that the Veteran had raised the issue of TDIU, and therefore took jurisdiction of the issue.  

Following the Board's February 2012 remand the RO, as part of a March 2013 rating decision, increased the disability rating assigned to the service-connected varicose veins of the left lower extremity to 40 percent, effective January 14, 2013 (the date on which the Veteran was afforded a VA artery and veins examination).  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board here notes that the increased rating claims now at issue were received by VA on October 1, 2007.  See VA Form 21-4138.  See also 38 C.F.R. § 3.400(o), which provides for the assignment of an effective date up to one year prior to the date of claim which is applicable in the instant appeal.  This increased rating matter, as pertaining to the left lower extremity varicose veins disability, is therefore characterized as shown on the title page of this decision. 

The Board notes that it has reviewed both the Veteran's physical claims file and his paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.


FINDINGS OF FACT

1.  For the period from October 1, 2006, to January 13, 2013, the Veteran's service-connected varicose veins of the left lower extremity did not result in persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

2.  For the period from January 14, 2013, the Veteran's service-connected varicose veins of the left lower extremity have not resulted in persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

3.  The Veteran's service-connected right lower extremity varicose veins have not resulted in persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

4.  The Veteran is service-connected for left lower extremity varicose veins, right lower extremity varicose veins, tinnitus, left ear hearing loss, and left hand injury residuals.  The disabilities result in a combined disability rating of 60 percent.


5.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From October 1, 2006, to January 13, 2013, the criteria for the assignment of a rating in excess of 10 percent for the Veteran's left lower extremity varicose veins were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2013).

2.  From January 14, 2013, the criteria for the assignment of a rating in excess of 40 percent for the Veteran's left lower extremity varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2014).

3.  The criteria for the assignment of a rating in excess of 10 percent for the Veteran's right lower extremity varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2014).

4.  The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

As to the increased rating claims now on appeal, notice was provided in October 2007.  The October 2007 letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The October 2007 letter informed the Veteran of all pertinent and necessary Vazquez-notice language.  The increased rating claims were subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Notice, pertinent to the TDIU claim, was provided in August 2012.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Records from the Social Security Administration (SSA) have also been obtained.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claims, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.  

The Veteran was afforded VA examinations in the course of his appeal, most recently, pertinent to the instant increased rating issues and TDIU claim, in January 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability at issues in this case as well as pertinent to the adjudication of a TDIU claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Law and Regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The United States Court of Appeals for the Federal Circuit  has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).




Nevertheless, the Board acknowledges, and as demonstrated by the facts of this case, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected varicose veins disability, affecting his bilateral lower extremities has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under Diagnostic Code 7120, varicose veins are rated as follows:  10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  Id.  

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).


The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

Because both lower extremities are involved, the Board must evaluate each extremity separately and combine them under 38 C.F.R. § 4.25, using the bilateral factor under § 4.26.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under 38 C.F.R. § 4.25, Table I, 40 combined with 10 is 46.  10 percent of 46, or 4.6, is then added to 46, which is 50.6.  See 38 C.F.R. § 4.26.  50.6 is then rounded down to 50.  38 C.F.R. § 4.25.  Thus, a 50 percent disability rating for the Veteran's service-connected bilateral lower extremities varicose veins disability is warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7120, 4.25, 4.26.  This calculation still does not enable the Veteran to meet the applicable schedular criteria under 38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected disabilities, but does not meet the schedular criteria of 38 C.F.R. § 4.16(a), as is the case here, the TDIU claim should be submitted to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

The service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is in receipt of service connection for left lower extremity varicose veins, rated as 40 percent disabling; right lower extremity varicose veins, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left ear hearing loss and left hand injury residuals, both rated noncompensably disabling.  See March 2013 RO rating decision.  The disabilities result in a combined disability rating of 60 percent.  38 C.F.R. § 4.25.  Thus, as above noted, the Veteran does not satisfy the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

Still, a total disability rating for compensation may nevertheless be assigned where the schedular rating for the service-connected disability is less than 100 percent when it is found that the service-connected disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, here, the issue is whether his service-connected bilateral varicose veins, tinnitus, left ear hearing loss and/or left hand injury residuals alone preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).



Factual Background

The Veteran essentially contends that the severity of his left and right lower extremity varicose veins disabilities (for the specific rating periods now on appeal) warrants the assignment of higher ratings.  As part of a November 2014 Appellant's Post-Remand Brief, it was specifically argued that a 20 percent rating should be assigned to the service-connected right lower extremity varicose veins.  

The report of a January 2000 private examination shows that the examiner indicated that the Veteran's bilateral leg pain was severe and that his past work, which had involved constant standing, resulted in aggravation of the varicose veins.

The Board observes that of record is a SSA Disability Determination and Transmittal form, dated in October 2003, shows that the Veteran was determined to have been disabled, effective from May 2001, due to osteoarthritis and allied disorders (primary diagnosis) and organic mental disorders (secondary diagnosis).  Neither one of these listed disorders is now service connected.  

Concerning the pertinent rating period now on appeal regarding the Veteran's service-connected bilateral varicose veins disabilities - October 1, 2006 to the present - a June 2007 VA examination note shows that bilateral venous duplex scanning was normal, with no evidence of acute deep vein thrombosis.  A May 2007 VA treatment note was referenced as reporting no edema.  An April 2007 emergency room note reportedly showed bilateral venous stasis, and the Veteran's sister reported him being seen in April 2007 for leg edema.  The Veteran complained of bilateral edema occurring daily as a result of his varicose veins together with constant pain.  He also complained of daily fatigue, with symptoms at rest and with prolonged standing or walking.  He reported wearing compression hosiery for the past seven days with no help, and also that elevation did not help in reducing the swelling.  The report noted the Veteran stopped working in 2001 due to his back disorder.  



Examination showed left leg flat surgical scarring with no increased tenderness.  The legs exhibited neither scarring nor adhesions, and caused no functional loss.  The lower leg bilateral varicose veins were noted to be superficial on the thighs and lower legs.  Larger varicose veins on the lower legs were also observed, with no increased tenderness as compared to the surrounding area.  No pitting edema of the lower legs, ankle or feet was present.  The supplied diagnosis was varicose veins of the left and right lower extremities.  

The report of a November 2007 VA arteries, veins and miscellaneous examination shows that the Veteran complained of pain in the location of the varicose veins on a daily basis.  At that time he reported that he did not take any medication specifically for the varicose veins, that he had no history of deep venous thrombosis and had not been treated with anticoagulation.  He reported he had no impaired function due to the varicose veins and denied having had a history of ulceration or oozing or open sores.  He reported that he had had swelling or edema of the lower extremities but no history of cellulitis or infection.  

Examination showed dilated varicose veins on both lower extremities below the knees.  This was more pronounced on the left side, as compared to the right.  Evidence of 1+ edema in the left lower extremity and trace edema in the right lower extremity was observed.  The examiner commented that there was no evidence of vascular insufficiency such as hyperpigmentation, ulceration or oozing.  No stasis ulcers were noted.  There was also no evidence of open wounds or evidence of deep venous thrombosis.  The examiner further observed no scars from past vein stripping procedures were observable, and that no evidence of acute arterial insufficiency existed.  The examiner essentially described the disorder as a venous condition, as opposed to arterial.  The supplied diagnosis was varicose veins, moderate, involving both lower extremities, status post vein stripping surgery done on both lower extremities in the past.





In a March 2009 statement of the Veteran's representative in lieu of VA Form 646, the representative indicated that the Veteran was unable to walk or stand for any length of time due to the varicose veins, and that this had resulted in the Veteran's receipt of Social Security Disability Insurance benefits based on the Veteran being disabled from all forms of gainful employment. 

In a May 2009 letter, the Veteran, in writing to a member of Congress, stated that the pain in his legs had increased and was not controlled with medication.  He further stated that he felt that his legs were almost totally giving out, and that he could no longer do what he once did relating to his ability to turn and to pick things up.

As noted, the Board remanded these claims in February 2012 so that additional development of the evidence could be conducted.  Part of this ordered development was so that the Veteran could be examined in order to determine the nature, extent, frequency and severity of his varicose veins of the right and left lower extremities.  This examination was conducted in January 2013.

Review of the VA arteries and veins conditions examination, conducted on January 14, 2013, shows that varicose veins was diagnosed.  The Veteran informed the examiner that since his last examination he had experienced persistent swelling in his left leg.  He added using compression stockings did not help.  Present symptoms were noted to include the following:  right lower extremity aching and fatigue in leg after prolonged standing and walking, symptoms relieved by elevation of extremity, and incipient statis pigmentation or eczema; and left lower extremity aching and fatigue in leg after prolonged standing and walking, symptoms relived by elevation of extremity, persistent stasis pigmentation or eczema and persistent edema that is incompletely relieved by elevation of extremity.  Symptoms concerning peripheral vascular disease were not indicated.  

Concerning the employability of the Veteran, the examiner commented that his varicose vein disorder did impact his ability to work.  To this, the Veteran informed the examiner that he was unable to stand for more than five minutes due to leg pain, that he was last employed eight years earlier, and that he was on SSA disability.  The examiner commented that the Veteran was not unemployable based on his service-connected disabilities of the varicose veins and left hand injury residuals, and that he would be able to perform duties associated with mild physical or sedentary employment.  

A hand and finger conditions examination, also occurring in January 2013, shows that left hand cellulitis was diagnosed.  The examiner commented that the Veteran left hand disorder did not impact his ability to work.  As rationale, the wording used in conjunction with the varicose veins opinion was repeated.  

A January 2013 VA hearing loss and tinnitus examination report includes diagnoses of bilateral sensorineural hearing loss and tinnitus.  The examiner commented that neither had a significant effect on the Veteran's occupation or usual daily activities.  Specifically, the examining audiologist commented that it was less likely as not that the Veteran's service-connected tinnitus or hearing loss rendered him unable to secure or follow a substantial gainful occupation.  She added that behavioral observations revealed no difficulty concerning as well as following instructions without visual cues or hearing aids.  

The Veteran was also afforded a VA mental disorders examination, in conjunction with the February 2012 remand instructions.  The supplied diagnoses included as part of the January 2013 examination includes bipolar type schizoaffective disorder and cognitive disorder not otherwise specified.  The examiner commented that these psychiatric disorders caused the Veteran to suffer from total occupational and social impairment.  The Veteran was also determined to be unable to manage his financial affairs.  

Review of various VA outpatient treatment records, included within Virtual VA, and dated from April 1993 to February 2013, make no mention of symptomatology concerning his service-connected varicose veins disorders, or his ability to be employed.  



The Board here notes that the Board, as part of its February 2012 remand, found that the Veteran had raised, in February 2009, the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression.  The Board found this to be inextricably intertwined with the present TDIU claim, and instructed the RO to adjudicate the Veteran's psychiatric-based claim.  To this, the RO pointed out (by means of handwritten notations within the claims file on the February 2012 Board remand) that this matter had been previously adjudicated in December 2009.  A December 2009 rating decision addressing this matter is included in the Veteran's claims folder.  

Analysis

Increased Ratings

As noted, the Veteran essentially contends that the severity of his bilateral varicose veins symptoms warrant the assignment of higher ratings.

After considering all of the evidence of record, including particularly the above-discussed June 2007 VA examination note, as well as the VA artery and veins examinations conducted in November 2007 and January 2013, the Board finds a rating in excess of 10 percent is not shown to be assignable at any time from October 1, 2006, to January 13, 2013, for the service-connected left lower extremity varicose veins.  And, in addition, a rating in excess of 40 percent is also not for assignment for the left lower extremity varicose veins at any time from January 14, 2013.  In addition, as to the service-connected right lower extremity varicose veins, the evidence does not support the assignment of a rating in excess of 10 percent.  

In this regard, between October 1, 2006, to January 13, 2013, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.104 (Diagnostic Code 7120), and necessary for the assignment of a 20 percent (or higher) rating, had been met concerning the Veteran's left lower extremity varicose veins.  The evidence cited above does not show that during this time the Veteran's service-connected varicose veins of the left lower extremity resulted in persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The Board finds that, although the Veteran during this time period complained of edema, the medical evidence on file fails to show the presence of symptoms sufficient to warrant a finding of persistent edema affecting the Veteran's left lower extremity shown to have been caused by his varicose veins.  Also, at no time, has such a finding of such symptoms been shown to have been present concerning his right lower extremity varicose veins.  Thus, the claim, for this pertinent period (as concerning the left lower extremity varicose veins) as well as for the right lower extremity varicose veins, must be denied. 

In addition, for the period commencing on January 14, 2013, the Board has carefully considered the evidence of record and finds that such evidence -- namely the findings included in a January 14, 2013, VA artery and veins examination report -- does not present a disability picture which more nearly approximates the criteria for a rating in excess of 40 percent for the left lower extremity varicose veins.  To this, while mindful that this report showed left lower extremity varicose vein symptoms to be manifested by aching and fatigue in the leg after prolonged standing and walking, symptoms relived by elevation of extremity, persistent stasis pigmentation or eczema and persistent edema that is incompletely relieved by elevation of extremity, findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration clearly have not been demonstrated.  

Lastly, the Board observes that while the January 2013 VA artery and veins examination report noted that the Veteran had scarring related to his service-connected varicose veins, and mindful that such findings were not apparent to the November 2007 VA examiner, a separate compensable rating for the Veteran's scars is not warranted as none of the examinations or treatment records have shown that they are deep or cause limited motion and cover areas at least six square inches (39 sq. cm.); are superficial and do not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; are superficial and unstable; or cause other disabling affects.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805. 


Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected left and right lower extremity varicose veins concerning the precise time periods here addressed.  As discussed above, concerning each lower extremity there is a higher rating available under the applicable diagnostic code (7120), but the Veteran's service-connected disabilities now being evaluated are not shown to have been -- from each of the above-contemplated pertinent time periods -- productive of manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The record indicates that the Veteran is not working.  The Veteran is in receipt of disability benefits from the SSA on the basis of disability beginning in May 2001.  The SSA disability determination, however, noted osteoarthritis and allied disorders as a primary diagnosis, and organic mental disorders as a secondary disorder.  Neither of these are service-connected.  

Associated with the Veteran's application for those benefits, the file contains medical records showing that the Veteran reported that his ability to work was limited in part by symptoms of his service-connected lower extremities' varicose veins.  In an associated January 2000 report of private examination of the Veteran, the examiner indicated that the Veteran's bilateral leg pain was severe and that his past work, which had involved constant standing, resulted in aggravation of the varicose veins. 





Of record is a VA Form 21-8940, which show that in July 2004 the Veteran claimed to have last worked full-time in May 2001, and that he had completed four years of college.

The above-cited factual background, pertaining to the question of the Veteran's ability to be gainfully employed, in summary, shows that in diagnosing bilateral varicose veins in January 2013, a VA examiner commented that the Veteran was not unemployable based on his service-connected disabilities of the varicose veins and left hand injury residuals, and that he would be able to perform duties associated with mild physical or sedentary employment.  In diagnosing left hand cellulitis, in January 2013 a VA examiner found that the Veteran's left hand disorder did not impact his ability to work.  Similarly, his service-connected left ear hear loss and tinnitus were not shown to adversely affect his ability to work.  The examining audiologist specifically found that it was less likely as not that the Veteran's service-connected tinnitus or hearing loss rendered him unable to secure or follow a substantial gainful occupation.  

While not service-connected for a mental disorder, review of a January 2013 VA examination report, in showing that diagnoses of bipolar type schizoaffective disorder and cognitive disorder not otherwise specified were included, shows that the examiner opined that these psychiatric disorders caused the Veteran to suffer from total occupational and social impairment.  The Veteran was also determined to be unable to manage his financial affairs.  

The relevant evidence, as discussed above, establishes that the Veteran has nonservice-connected psychiatric-based disabilities that negatively impact his ability to be gainfully employed.  It is also pertinent to note that the SSA found the Veteran to be primarily disabled due to disorders which are not service connected.  Although VA is required to consider the SSA's findings, VA is not bound by their conclusions.  Adjudication of VA and Social Security claims is based on different laws and regulations.  Further, and of significant note, review of records obtained from SSA show that the award of disability benefits was based primarily on nonservice-connected disorders. 

The Board finds, after considering the medical evidence in this case, the opinions supplied by the VA examiners in 2013 to weigh against the Veteran's TDIU claim.  They all, in pertinent part, essentially found that the Veteran was not precluded from gainful employment due to his service-connected disorders.  All of these examiners, in addition, offered their respective opinions after having had an opportunity to review the Veteran's complete medical record, and conducting appropriate examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board concludes that the preponderance of the evidence in this case is against the claim for TDIU.  See Gilbert, 1 Vet. App. at 54.

In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected left lower extremity varicose veins from October 1, 2006, to January 13, 2013, is denied. 

Entitlement to a staged disability rating in excess of 40 percent rating for service-connected left lower extremity varicose veins from January 14, 2013, is denied.  

Entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity varicose veins is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


